day for filing." NRAP 4(d) further provides that when the prison has a
                 notice-of-appeal log or another system designed for legal mail, the prisoner
                 must use the logs to receive the benefit of this rule. Because appellant
                 signed his notice of appeal on February 4, 2014, this court directed the
                 attorney general to obtain and transmit a copy of the notice-of-appeal log.
                 If appellant did not use the notice-of-appeal log, the attorney general was
                 to inform this court whether appellant used any other logs. On May 8,
                 2014, the attorney general submitted a timely response. The attorney
                 general indicates that the prison maintains both a notice-of-appeal log and
                 a legal mail log.
                              It does not appear from the logs maintained by the prison that
                 appellant delivered his notice of appeal to prison officials in a timely
                 fashion. Appellant did not use the notice-of-appeal log and used the legal
                 mail log on April 3, 2014, well after the time for filing a notice of appeal.
                 Therefore, the April 8, 2014 filing date of the notice of appeal in the
                 district court controls. Because appellant's notice of appeal was untimely
                 filed, we
                              ORDER this appeal DISMISSED.




                                                                                     J.



                                                                                     J.
                                                     Parraguirre



                                                     Saitta

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                    cc:   Hon. Janet J. Berry, District Judge
                          Gustavo Alvizar
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I94Th    (40.